DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered. Claims 1, 97 and 98 were amended and claims 8 and 43 were canceled. Claims 1-2, 13, 17, 21-23, 25, 28, 31, 34, 37, 42, 44, 49, 56, 59, 62-63, 66-68, 73, 79-80, 82-85, 87, 89-90 and 95-98 are pending; claims 2, 13, 17, 21-23, 25, 28, 31, 34, 37, 42, 44, 49, 56, 59, 62-63, 66-68, 73, 79-80, 82-85, 87, 89-90 and 95-96 remain withdrawn from prosecution for reasons of record. Claim 1, 97 and 98 are examined.

Withdrawn claim rejections
Double Patenting
The double patenting rejection of claims 1, 8, 43, 97, and 98 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/065328 (reference application) is withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 97 and 98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a genus of methods of treating melanoma, colon or stomach cancer by reducing T cell dysfunction in a subject comprising administering to the subject one or more small molecule steroidogenesis inhibitors, thus reducing glucocorticoid signaling in the tumor microenvironment; the small molecule may decrease activity of CYP11B1 and may be selected from the group consisting of metyrapone, amphenone B, etomidate, ketoconazole, mitotane, and osilodrostat.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). (See also MPEP 2163.04).
It is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), at page 1361).
The specification presents guidance regarding the implication of glucocorticoid
signaling in tumor microenvironment of xenografts of colon carcinoma cells and melanoma cells in promoting checkpoint receptor expression and dampen the effector
function of CD8+ tumor infiltrating lymphocytes. There is no use of any reagent to counteract this effect or treat the cancer. The enumeration of steroidogenesis inhibitors in claims 97 and 98 does not represent proof of possession but just a theoretical exercise of what might potentially happen is does not represent an actual method of treating anything.
Any method of treatment comprises the composition to be administered, a range dosage per kg or m2, a treatment regimen and metrics for determining if the goal of the treatment has been achieved. The specification does not address these parameters since it does not treat any subject. The only “teachings” are as detailed supra and they do not comprise any treatment method. Thus, the specification presents only an aspirational approach, without any concrete methods of treating even colorectal cancer or melanoma.
One of skill in the art would conclude that the Applicant was not in the possession of the method of treatment claimed.
	On page 16 of the remarks Applicant argues that: “Applicants (sic) disclosure shows a representative number of species within the scope of the genus of small molecule steroidogenesis inhibitors starting at paragraph [0205], which explicitly discloses small molecule steroidogenesis inhibitors that are all capable of reducing glucocorticoid signaling in the tumor microenvironment, in particular decreasing activity of an enzyme of steroid biogenesis.” 
The arguments were carefully considered but not found persuasive because the issue here is not that a person of ordinary skill in the art would not know about steroid biogenesis inhibitors. This argument would be persuasive if the rejection would be for lack of enablement. The problem is that Applicant has not shown possession of the method of treatment claimed, since no treatment was performed.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647